Citation Nr: 1139012	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for cardiac tumor with infiltrating eosinophils with hypereosinophilia, status post (SP) mitral valve replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for January 2010, but the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(d) (2010).

In a December 2009 letter, the service representative raised the issue of clear and unmistakable error (CUE) in the December 2006 rating decision which reduced a temporary 100 percent rating to 30 percent for cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement.  The issue of CUE had not been perfected for adjudication by the Board and is referred back to the RO at this time for development.

The record contains several references by treating physicians indicating that the Veteran was not employable due to his service connected disability.  In addition the Veteran has reported that he has not worked since December 2006.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document.

The issues are addressed in the Remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The last VA examination was provided to the Veteran in May 2008.  At that time the Veteran's residuals of a cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement was essentially stable.  

Subsequently in September 2011 the service representative submitted directly to the Board, a December 2009 hospital summary from the Methodist Medical Center, Oak Ridge, Tennessee.  The Veteran had been seen in the emergency room on December 21, 2009 with what at first was thought to be swine flu.  It was subsequently determined to be a streptococcus infection and endocarditis involving his mitral valve prosthesis with occluders and sewing ring involvement, and a heavy burden of vegetations.  The Veteran underwent surgery to include a replacement of the mitral valve prosthesis.  He was expected to improve although his prognosis was guarded.  The file contains no medical records subsequent to the December 2009 hospital summary.

As the Board has been notified that the Veteran service connected residuals of a cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement has worsened since his last VA examination in May 2008; a new VA examination is thus required so that the current severity of the Veteran's service-connected cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement, may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).
  
Additionally the Board notes that in the December 2009 Methodist Medical Center, hospital summary, it is not apparent that the previous hypereosinophilia syndrome had reoccurred.  It appears that this was a new infection involving the heart valve.  The Board is aware that the initial rating included hypereosinophilia as well as surgical scars.  The RO should evaluate these conditions separately from the mitral valve replacement and assigned separate ratings as indicated.  

Finally, as noted in the introduction, VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  In light of the Court's suggestive language that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that the RO should also provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment.  

Accordingly, the issues of entitlement to an increased rating for cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement with surgical scars, and entitlement to a TDIU, are REMANDED for the following actions:

1.   The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers to include the Methodist Medical Center, Oak Ridge, Tennessee, who provided medical treatment since December 2009 to present for the Veteran's cardiac disability, to include his cardiac tumor with infiltrating eosinophils with hypereosinophilia, SP mitral valve replacement, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Schedule the Veteran for a VA examination of his heart to ascertain the current severity and manifestations of his heart disability under the applicable rating criteria.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  Conduct all testing and evaluation needed to make this determination, including a stress test.  However, under no circumstances should the health of the Veteran be placed at peril to perform a test.  The VA examiner is asked to describe whether the Veteran has: 

a)  A workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; or 

b)  An episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or 

c)  Chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of  less than 30 percent. 

If METs testing cannot be done for medical reasons, an estimation of the level of activity, expressed in METs 
and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, 
dizziness, or syncope should be used.

The VA examiner is also asked to comment on: 

d) Whether the Veteran's hospitalization in December 2008 for heart disease was caused by or aggravated by his service-connected hypereosinophilia syndrome.

4.  Schedule the Veteran for a VA oncology examination to determine the current severity and manifestations of his hypereosinophilia syndrome under the applicable rating criteria.   The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

5.  Schedule the Veteran for VA scars examination to determine the current severity and manifestations of his
cardiac surgical scars under the applicable rating criteria.   The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  All pertinent symptomatology and findings must be reported in detail.   A complete rationale for all opinions must be provided.  

6.  The Veteran should then be scheduled for a VA examination to ascertain and evaluate his ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the above examinations and opinions.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities, residuals of a cardiac tumor with infiltrating eosinophils, hypereosinophilia, SP mitral valve replacement, and surgical scars, and address the effect on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

7.  Notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

8.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




